UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA

VS. : Docket No. 3:10CR126-2 (AVC)

DAVID KINNEY

ORDER FOR DISBURSEMENT OF FUNDS

Having fully considered the matters brought before this Court, and in accordance With the
authority of this Court as set forth at 28 U.S.C. § 1651, and to ensure that the victims in this
matter receive full and timely restitution in accordance with 18 U.S.C. § 3771(6), it is hereby

ORDERED that the Clerk of Court remove from the Registry all funds recovered from
David Kinney for payment of restitution in this matter and distribute those funds to David
Kinney’s victims forthwith, until each victim has been paid in full, pursuant to this Court’s
Amended Judgment (ECF#767).

To the extent any funds paid by or recovered from David Kinney for payment of
restitution in this matter remain available after David Kinney’s victims have been paid in full, the

Clerk is authorized to return those excess funds to David Kinney.

g t z z
SO ORDERED on this `5 day of / fea/1 &/ , 2018 at Hartford, Connecticut.

/}/
/i

ALFRED v. qovELLo
UNITED sTATEs DISTRICT JUDGE

